USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOCH#:
DATE FILED:
UNITED STATES DISTRICT COURT IDgfa0
SOUTHERN DISTRICT OF NEW YORK
PRO PUBLICA, INC.,
Plaintiff,
_against- 19-cy-5222 (ALC)
UNITED STATES DEPARTMENT OF ORDER
HOMELAND SECURITY,
Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that an agreement has been or will be reached
in this case, it is hereby ORDERED that the above-captioned action is discontinued without costs
and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made within thirty (30) days.

SO ORDERED. 7 (Qe
Dated: January 28, 2020 )—
New York, New York

ANDREW L. CARTER, JR.
United States District Judge

 

 
